[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                           FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                             ________________________   ELEVENTH CIRCUIT
                                                                         AUG 8, 2011
                                    No. 09-16487                         JOHN LEY
                                                                           CLERK
                              ________________________

                         D. C. Docket No. 09-20288-CR-FAM

UNITED STATES OF AMERICA,



                                                                         Plaintiff-Appellee,

                                           versus

FERNANDO BENNER,

                                                                     Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                     (August 8, 2011)

Before EDMONDSON and MARCUS, Circuit Judges, and FAWSETT,* District
Judge.


       *
         Honorable Patricia C. Fawsett, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      Fernando Benner was charged by indictment with conspiracy to commit an

offense against the United States in violation of 18 U.S.C. § 371 and bribery of a

bank official in violation of 18 U.S.C. §§ 215(a)(1) and 2. Following a jury trial,

Benner was convicted on both counts and sentenced to imprisonment for a total of

63 months. Benner challenges his convictions and sentence on a variety of

grounds. For the reasons set forth below, we find no error in the trial court

proceedings and affirm Benner’s conviction and sentence.

                                       I. Facts

      In February 2009, Benner was approached by Andres Parra, an indicted co-

conspirator, who asked Benner if he had a contact at Bank of America who could

help unfreeze two accounts at that bank. Benner told Parra that one of his business

contacts, Adriana Benitez Cruz, had a contact at Bank of America.

      Benner then contacted Cruz and asked if she had any contacts at Bank of

America who could assist in unfreezing the accounts. Cruz had been arrested in

December 2008 on unrelated bank fraud charges. Although Cruz did not inform

Benner that she had been arrested, Benner testified that Maria Alejandra Santin, a

co-worker, told him in January of 2009 that Cruz was working for the FBI.

       After Benner’s initial call to Cruz, he frequently called and texted Cruz to



                                          2
ask when a meeting with a Bank of America employee could be arranged. At some

point Benner told Cruz that there would be a commission for her and for the bank

in unfreezing the accounts. On March 11, 2009, Cruz decided to cooperate with

the FBI in her own bank fraud case, and she also told the FBI about Benner’s

proposal. On March 17, 2009, at the FBI’s direction, Cruz informed Benner that a

Bank of America employee named Liz Diaz would unfreeze the accounts in

exchange for three to five thousand dollars. Diaz was actually undercover FBI

Special Agent Liz Santamaria.

      Benner then contacted Parra and instructed him to meet Diaz at the Bank of

America branch and time provided by Cruz, and Benner informed Cruz that Parra

would meet, “give a little bit of money,” and exchange envelopes with Diaz.

Benner admitted in his post-arrest statement that he told Parra on the date the bribe

was consummated to take $2,000 to the bank. Parra ultimately gave Diaz $2,000 at

the designated Bank of America branch in exchange for four cashier’s checks

representing the money in the two frozen accounts which totaled $681,502.

                                II. Law & Analysis

                      A. Challenges to Crimes of Conviction

      Benner asserts that his bribery conviction under 18 U.S.C. § 215(a)(1) is

void for vagueness because people of ordinary intelligence must guess whether any



                                          3
offer to a bank officer is prohibited. A conviction under § 215(a)(1) requires proof

of “corrupt[] . . . intent to influence or reward,” and the element of corrupt intent

“does much to destroy any force in the argument that application of the [statute]

would be so unfair that it must be held invalid, especially with regard to the

adequacy of notice to the complainant that his conduct is proscribed.” United

States v. Awan, 966 F.2d 1415, 1424 (11th Cir. 1992) (quotation omitted); see also

Vill. of Hoffman Estates v. Flipside, 455 U.S. 489, 499, 102 S. Ct. 1186, 1193

(1982) (“[A] scienter requirement may mitigate a law’s vagueness, especially with

respect to the adequacy of notice to the complainant that his conduct is

proscribed.”).

      Benner further argues that his offense conduct, bribing a bank officer to

unfreeze a bank account, is not prohibited by 18 U.S.C. § 215(a)(1) because it did

not involve a loan or the procurement of a loan. To the contrary, the plain

language of § 215(a)(1) prohibits bribery “in connection with any business or

transaction of [a financial] institution,” not merely bribery regarding loans.

Although the title of 18 U.S.C. § 215, which originally stated in 1948 “Receipt of

commissions or gifts for procuring loans,” was retained when the statute was

substantially broadened in 1984,1 the retention of the original title has no legal



      1
          See Pub. L. No. 98-473, §1107, 98 Stat. 1837, 2145-46 (1984).

                                                4
significance absent any ambiguity in the body of the statute. See United States v.

Or. & C. R. Co., 164 U.S. 526, 541, 17 S. Ct. 165, 170 (1896) (“The title is no part

of an act, and cannot enlarge or confer powers, or control the words of the act

unless they are doubtful or ambiguous. The ambiguity must be in the context, and

not in the title, to render the latter of any avail.” (internal citations omitted)).

Because § 215(a)(1) is not ambiguous, its title does not limit the conduct

criminalized by the body of the statute which plainly includes the bribe for which

Benner was convicted.

       Benner’s reliance on the canon of strict construction of criminal statutes,

also known as the rule of lenity, in cabining § 215(a)(1) to bribes involving loans is

also without merit. The rule of lenity is invoked only if there is a “grievous

ambiguity or uncertainty in the statute.” Muscarello v. United States, 524 U.S.

125, 139, 118 S. Ct. 1911, 1919 (1998) (quotation omitted). Because there is no

ambiguity in the terms of § 215(a)(1), the rule of lenity is inapplicable here.

       Benner next claims that his convictions for conspiracy under 18 U.S.C. §

371 and bribery of a bank officer in violation of 18 U.S.C. § 215(a)(1) on a theory

of aiding and abetting are multiplicitous in violation of the Fifth Amendment’s

Double Jeopardy Clause. The Double Jeopardy Clause is not offended where each

count of conviction “requires proof of an additional fact which the other does not.”



                                             5
Blockburger v. United States, 284 U.S. 299, 304, 52 S. Ct. 180, 182 (1932)

(quotation omitted).

      Benner’s conviction for conspiracy in violation of 18 U.S.C. § 371 required

proof of an agreement, whereas the bribery conviction under 18 U.S.C. § 215(a)(1)

based on a theory of aiding and abetting did not. See United States v. Toler, 144

F.3d 1423, 1426 n.4 (11th Cir. 1998). In addition, the bribery conviction under 18

U.S.C. § 215(a)(1) required proof of a gift, offer, or promise to give anything of

value to a bank officer or employee, which is not required for a conspiracy

conviction under 18 U.S.C. § 371. See United States v. Hasson, 333 F.3d 1264,

1270 (11th Cir. 2003). Because each count of conviction required “proof of an

additional fact which the other d[id] not,” Blockburger, 284 U.S. at 304, 52 S. Ct.

at 182 (quotation omitted), there was no violation of the Double Jeopardy Clause

for multiplicitous offenses. For the same reason, we reject Benner’s assertion that

the charged offenses prejudicially suggested to the jury that he committed several

crimes instead of only one. Cf. United States v. Smith, 231 F.3d 800, 815 (11th

Cir. 2000) (“[A] multiplicitous indictment may improperly prejudice a jury by

suggesting that a defendant has committed several crimes-not one.” (quotation

omitted)).

      Accordingly, Benner’s challenges to the validity of the charges against him



                                          6
are without merit.

                           B. Challenges to Trial Proceedings

       Benner asserts that his constitutional right to present a full and complete

defense2 was violated when the trial court excluded the proffered testimony of

Maria Alejandra Santin that she told Benner in January 2009 that Cruz was

working for the FBI. Benner sought to introduce Santin’s statement to show that

he did not believe that he was doing anything illegal and thus lacked the necessary

mens rea to be guilty of bribery. See 18 U.S.C. § 215(a)(1). Because Benner did

not raise this constitutional claim below, we review it for plain error. United States

v. Candelario, 240 F.3d 1300, 1306 (11th Cir. 2001). To establish plain error,

Benner must show (1) an error, (2) that is plain, (3) that affected his substantial

rights, and (4) that seriously affected the fairness of the judicial proceedings.

United States v. Rodriguez, 627 F.3d 1372, 1380 (11th Cir. 2010) (citation

omitted).

           The exclusion of Santin’s testimony did not violate Benner’s constitutional

right to present a defense, let alone amount to plain error. Benner argued at trial

that Santin’s proposed testimony was admissible to show the effect of her



       2
          A defendant’s right to call witnesses and present evidence in his favor is secured by both
the text of the Sixth Amendment and the Fifth Amendment Due Process Clause. United States v.
Hurn, 368 F.3d 1359, 1362 (11th Cir. 2004).

                                                 7
statement on Benner’s state of mind. On appeal Benner contends that Santin’s

testimony was necessary to corroborate Benner’s testimony about Santin’s

statement and cites United States v. Eisenstein, 731 F.2d 1540 (11th Cir. 1984), in

support of this argument.

      In Eisenstein, the defendants asserted the defense of good faith reliance on

advice of counsel after full disclosure of all relevant facts. Id. at 1543. In support

of this defense, defendants sought to elicit the testimony of counsel. Id. at 1544-

45. After one defendant testified concerning what he told the lawyer, the

testimony of counsel as to what he had been told in order to render advice was

erroneously excluded on the ground of hearsay. Id. This error was not harmless

because it was “necessarily relevant” to the advice of counsel defense for the

attorney to tell the jury the facts disclosed by the defendants upon which he gave

his advice. Id. at 1546 (emphasis omitted). Further, counsel in Eisenstein was

asked to testify to objective facts, not as to the state of mind of a defendant. Id. at

1544-45.

      Unlike the defendants in Eisenstein, Benner did not rely on an advice of

counsel defense. Instead Benner contended that he did not have the mens rea to

commit the crime for several reasons, one of which was the effect Santin’s

statement had on his state of mind. However, Santin was not shown to be



                                            8
competent to testify to Benner’s state of mind. The effect of Santin’s statement on

Benner’s state of mind was a matter solely within the knowledge of Benner.

Benner described to the jury at trial, without objection, Santin’s statement to him,

when it was made, and its effect upon him.3 Thus Santin’s excluded testimony was

merely cumulative to Benner’s undisputed testimony regarding Santin’s statement,

and the exclusion of Santin’s proposed testimony did not violate Benner’s

constitutional right to present a mens rea defense. See United States v. Thomas, 62

F.3d 1332, 1342 (11th Cir. 1995) (finding that cumulative testimony was properly

excluded); United States v. Wuagneux, 683 F.2d 1343, 1355 (11th Cir. 1982)

(noting that the exclusion of a defense witness does not violate due process where

the proposed testimony would be cumulative or irrelevant (citations omitted)).

       Even assuming that Santin’s testimony was improperly excluded, the

resulting prejudice to Benner did not amount to plain error. The government

presented overwhelming evidence that Benner acted with corrupt intent, including:

(1) Benner’s post-arrest admissions that he participated in the scheme to unfreeze

the accounts, that he would receive between $5,000 and $6,000 for unfreezing the

accounts, and that the Bank of America employee would receive 5% of the



       3
        Benner testified that in January of 2009, Santin told him that Cruz was working for the FBI.
Benner further stated that he thought Cruz “could only be doing good things” and could not “get
involved in something illegal or any wrongdoing” if Cruz was working for the FBI.

                                                 9
proceeds for unfreezing the accounts; (2) the overall clandestine and irregular

nature of the scheme; (3) Benner’s text messages and trial testimony suggesting

that he knew that the Bank of America employee was to receive money for

unfreezing the bank accounts; (4) Benner’s education, intelligence, and experience

in the mortgage industry; (5) Benner’s testimony that according to Parra, Bank of

America would receive a 5% commission for releasing the frozen funds; (6)

Benner’s testimony that he told Cruz that there would be a commission for her and

for the bank in unfreezing the accounts; and (7) the surveillance video and

transcript showing that Parra gave Special Agent Santamaria $2,000 in exchange

for the proceeds of the frozen bank accounts. In light of this evidence, the

exclusion of Santin’s testimony did not affect Benner’s substantial rights.

      Benner also maintains that the jury instruction on aiding and abetting was

erroneous because it failed to specify that the jury must find that a person besides

the defendant actually committed the substantive offense. The aiding and abetting

jury instruction at issue adequately embodies the well-settled principle that one

cannot aid or abet himself, United States v. Martin, 747 F.2d 1404, 1407 (11th Cir.

1984), and it is virtually identical to the aiding and abetting instruction sustained in

United States v. Broadwell, 870 F.2d 594, 607 n.32 (11th Cir. 1989). Accordingly,

we reject Benner’s assignment of error to the aiding and abetting jury instruction



                                           10
used in his case.

                                C. Sentencing Issues

      Benner contends that no evidence showed that the amount of the bribe

exceeded $1,000, absent which he could not have been sentenced to more than one

year imprisonment for violating 18 U.S.C. § 215(a). To the contrary, Benner

admitted in his post-arrest statement that he told Parra on the morning of March 19,

2009, to take $2,000 to Liz Diaz that afternoon. In addition, the surveillance video

of Parra consummating the bribe later that day showed Parra handing a total of

$2,000 to undercover FBI Special Agent Santamaria. We therefore reject Benner’s

challenge to the sufficiency of the evidence on this element. See United States v.

Williams, 144 F.3d 1397, 1401-02 (11th Cir. 1998).

      Benner next argues that the Court erred in enhancing his sentence under

U.S.S.G. § 2B4.1 based on the total amount in the frozen bank accounts as opposed

to the amount of the bribe. Pursuant to U.S.S.G. § 2B4.1, a graduated

enhancement is applied based on “the greater of the value of the bribe or the

improper benefit to be conferred.” “The ‘value of the improper benefit to be

conferred’ refers to the value of the action to be taken or effected in return for the

bribe.” U.S.S.G. § 2B4.1 cmt. n.2.

      Regardless of who owned the funds and whether they were lawfully



                                           11
accumulated in the bank accounts, it is undisputed that the accounts were

administratively frozen by Bank of America and that the bribe afforded access to

frozen funds totaling $681,502. Plainly, then, the value of the action to be taken in

return for the bribe was $681,502. In addition, the benefit of the bribe attributable

to Benner for sentencing purposes is not limited to Benner’s intended personal

monetary gain. See United States v. DeVegter, 439 F.3d 1299, 1304 n.2 (11th Cir.

2006) (holding that the value of the improper benefit conferred by the defendant’s

bribe to a county official was the benefit to the defendant’s company for obtaining

a county contract as a result of the bribe, not merely the benefit directly inuring to

the defendant from the bribe). Thus, we uphold the 14-level enhancement under

U.S.S.G. § 2B1.1(b)(1)(H) based on $681,502 as the value of the improper benefit

conferred.

      Benner also contends that his sentence was improperly enhanced for

obstruction of justice under U.S.S.G. § 3C1.1 due to untruthful testimony at trial.

We review the application of this sentencing enhancement for clear error,

according “great deference to the district court’s credibility determinations.”

United States v. Singh, 291 F.3d 756, 763 (11th Cir. 2002) (quotation omitted).

      A two-level enhancement may be applied under U.S.S.G. § 3C1.1 if a

defendant commits, suborns, or attempts to suborn perjury. U.S.S.G. § 3C1.1 cmt.



                                           12
n.4(B). Perjury, for purposes of applying this enhancement, is the giving of “false

testimony concerning a material matter with the willful intent to provide false

testimony, rather than as a result of confusion, mistake, or faulty memory.” United

States v. Dunnigan, 507 U.S. 87, 94, 113 S. Ct. 1111, 1116 (1993). In applying the

obstruction of justice enhancement, the district court noted Benner’s false

testimony both at trial and sentencing that he was not fully aware of what he was

doing and his untruthful testimony at trial that he “did not think there was anything

wrong.” The district court also credited the collection of lies contained in Benner’s

testimony at trial outlined in the Government’s Response to Benner’s Objections to

the Presentence Report. Benner does not identify, and we do not find after a full

review of the record, any evidence suggesting that the trial court clearly erred in

finding that Benner testified untruthfully on material matters.

       In addition, we reject Benner’s assertion that the obstruction of justice

enhancement was applied in violation of the “two-witness rule,” which requires

that the falsity of a defendant’s testimony be proved by the testimony of two

witnesses or one witness corroborated by independent evidence. United States v.

Forrest, 623 F.2d 1107, 1110 (5th Cir. 1980) (internal quotation omitted).4 Where,



       4
         The Eleventh Circuit Court of Appeals adopted as binding precedent all prior decisions of
the former Fifth Circuit Court of Appeals issued prior to October 1, 1981. Bonner v. City of
Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).

                                               13
as here, “the objective falsity of [the] defendant’s statement depends upon [the]

defendant’s subjective state of mind and therefore is incapable of direct proof,” the

two-witness rule does not apply. Id. at 1111. Therefore, Benner’s reliance on the

two-witness rule is misplaced.

       Because the obstruction of justice enhancement under U.S.S.G. § 3C1.1 was

lawfully applied, we reject Benner’s argument that the enhancement contravened

his privilege to testify at trial. See Dunnigan, 507 U.S. at 98, 113 S. Ct. at 1119.

Benner’s constitutional right to testify in his own defense does not extent to

testifying falsely. Nix v. Whiteside, 475 U.S. 157, 173, 106 S. Ct. 988, 997

(1986).

       Finally, Benner contends that the trial court provided an inadequate

explanation of the chosen sentence and improperly weighed the factors under 18

U.S.C. § 3553(a). Upon a review of the record and consideration of the parties’

briefs, we conclude that Benner’s sentence was both procedurally and

substantively reasonable, as the district court adequately explained the sentence

imposed, and the guideline sentence fashioned by the court achieved the purposes

of sentencing as stated in § 3553(a). Accordingly, we affirm Benner’s sentence.5




       5
         Any issue asserted by Benner which is not specifically addressed in this opinion is found
to be without merit.

                                               14
                              III. Conclusion

    No error having been found, Benner’s convictions and sentence are

AFFIRMED.




                                     15